Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claim language interpretation under 112(f) noted in the Non-Final rejection dated 12/07/2020 is maintained for reasons of record.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kanika Radhakrishnan on 03/23/2021.
The application has been amended as follows:
	Please replace claims 1, 9, 17 and 19 with the following:
Claim 1.  A method of providing a typing practice to users, comprising: 
displaying at least one portion of a story on a User Interface (UI) in an electronic device, the at least one portion of the story comprising a plurality of displayed words, each displayed word comprising one or more displayed characters; 
enabling a user to provide a typing input, the typing input comprising one or more input characters for each displayed word of the plurality of displayed words in a sequential manner; and 
upon receiving the typing input, performing: 

	generating a control signal configured to control display of animated graphics for performing one of: 
upon detection of a match between the input character and the corresponding displayed character, provisioning the animated graphics in the UI; and 
upon detection of a mismatch between the input character and the corresponding displayed character, precluding provisioning of the animated graphics in the UI, wherein the animated graphics correspond to animated characters, which come alive to create an expression of the at least one portion of the story being played back visually for the user.

Claim 9.  A system of providing a typing practice to users, comprising: 
a memory configured to store instructions; and 
a processor configured to execute the instructions stored in the memory and thereby cause the system to perform: 
displaying at least one portion of a story on a User Interface (UI) in an electronic device, the at least one portion of the story comprising a plurality of displayed words, each displayed word comprising one or more displayed characters; 

upon receiving the typing input, performing: 
checking whether an input character matches to a corresponding displayed character of the at least one portion of the story; and 
generating a control signal configured to control display of animated graphics for performing one of: 
upon detection of a match between the input character and the corresponding displayed character, provisioning the animated graphics in the UI; and 
upon detection of a mismatch between the input character and the corresponding displayed character, precluding provisioning of the animated graphics in the UI,
wherein the animated graphics correspond to animated characters that come alive to create an expression of the at least one portion of the story being played back visually for the user.

Claim 17.  A system, comprising: 
a User Interface (UI) module comprising: 
an output interface module for displaying at least one portion of a story, the at least one portion of the story comprising a plurality of displayed words, each displayed word comprising one or more displayed characters; and 

an animation module configured to provision animated graphics in the UI upon detecting a match between the input character and the corresponding displayed character of the at least one portion of the story and to preclude provision of the animated graphics in the UI upon detecting a mismatch between the input character and the corresponding displayed character of the at least one portion of the story, wherein the animated graphics correspond to animated characters that come alive to create an expression of the at least one portion of the story being played back visually for the user.

Claim 19.  The system as claimed in claim 17, wherein the error detection module is further configured to: highlight a displayed character of the at least one portion of the story in a first colour if the input character of the one or more input characters matches with the corresponding displayed character of the at least one portion of the story.

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance

Claim Interpretation
	As stated above, the claim language interpretation under 112(f) noted in the Non-Final rejection dated 12/07/2020 is maintained for reasons of record. Applicant’s comments (Applicant Arguments/Remarks Made in an Amendment, REMARKS, pages 8-9) simply further clarify this interpretation.
Claim Rejections - 35 U.S.C. § 112
	Applicant’s amendment resolves the previous issues under 35 U.S.C. 112(b). 
Claim Rejections - 35 U.S.C. § 103
	The previous rejections under 35 U.S.C. 103 are withdrawn in view of Applicant’s amendment and remarks submitted 02/22/2021 (Applicant Arguments/Remarks Made in an Amendment, REMARKS, pages 9-12). In particular, the prior art of record does not disclose, teach or reasonably suggest, in combination with all other features in the claim, “upon detection of a mismatch between the input character and the corresponding displayed character, precluding provisioning of the animated graphics in the UI, wherein the animated graphics correspond to animated characters, which come alive to create an expression of the at least one portion of the story being played back visually for the user”.
	In view of the foregoing, claims 1-20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.